Wait, J.
These three cases, which were tried together, are before us upon exceptions of the plaintiffs after verdicts for the defendant. The bill of exceptions is not entirely clear with regard to the exceptions claimed; and we deal only with such as are argued in the brief for the plaintiffs.
The evidence was contradictory, and would support find-” ings for either party in respect to negligence of the defendant and the due care of the plaintiffs. A verdict for either party therefore could not have been directed properly unless as matter of law uncontradicted facts or incontrovertible inference required a verdict for the one or the other. We find no such fact or inference.
The accident occurred near the point in East Street in Sharon where it divides and, by one travelled way passing *220to the right and by another passing to the left of a triangular grass plot at the intersection, runs into Bay Street. The defendant turned from Bay Street into East Street by using the travelled way first met at his left. He did not drive on along the side of the triangle on Bay Street until he reached the further travelled path into East Street before making his turn. He used a method of turning from Bay Street commonly in use by travellers approaching East Street from the direction in which he was going. There were shrubs growing on the triangular plot and by the sides of the travelled paths of East Street.
There was no error in instructing the jury that it was not negligence, as matter of law, for him to drive to the left of the grass plot as he did. There was no evidence that the plot formed part of East Street; but, even if it did, we think it could not be said that as matter of law he was required to pass a travelled way leading to the broad travelled part of East Street in order to go beyond the centre of the intersection of East and Bay streets and then turn sharply to his left to enter by the further way. Whether his conduct was negligent depended upon the entire circumstances at the time, and was matter of fact for a jury. Such triangular junctions are not uncommon; and a traveller who wishes to enter from his left is not bound as matter of law to keep on to the further roadway. In many cases he may be ignorant that a second entrance exists. G. L. c. 90, § 14, (see present amended form in St. 1925, c. 305) is not to be interpreted to require such action.
There was no violation of G. L. c. 231, § 81. The judge did not charge with respect to matters of fact. Whitney v. Wellesley & Boston Street Railway, 197 Mass. 495, 502.
We are not satisfied that the plaintiffs were prejudiced by the action of the trial judge in dealing with the plaintiffs’ requests for rulings. The law applicable to the cases was not complicated. How thirty-four requests for rulings were called for is not readily understood. The judge saved exceptions to all not given. If he refused to read them before argument began, the plaintiffs lost no right. In this the case differs from Maxwell v. Massachusetts Title Ins. Co. *221206 Mass. 197, where the judge not only did not examine the requests presented but also refused to save exceptions.
The charge covered the cases sufficiently. The plaintiffs had the benefit of all that they were entitled to; and have no good exception, as already stated, to such requests of the defendant as were given. The jurors were not misled to the plaintiffs’ prejudice in matters of law; nor were they charged upon the facts. Partelow v. Newton & Boston Street Railway, 196 Mass. 24.

Exceptions overruled.